Citation Nr: 0740692	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for asthma, on a direct 
basis and as secondary to service-connected post-traumatic 
stress disorder.  

3.  Entitlement to an initial rating above 30 percent for 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1967 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO denied service 
connection for hepatitis C and asthma.  Additionally, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent evaluation, effective from 
January 2003.  Following receipt of notification of the July 
2003 determination, the veteran perfected a timely appeal 
with respect to the denial of service connection for 
hepatitis C and asthma, as well as the initial 30 percent 
rating assigned for the PTSD disability.  

During the September 2006 Travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
erectile dysfunction secondary to medication being taken for 
treatment of his service-connected PTSD.  T. at 14, 23-24.  
In a report dated in September 2006, a VA psychiatrist who 
treats the veteran specifically concluded that the veteran 
has an "erectile disorder, possibly as a result of 
medication taken to control his PTSD symptoms."  Because 
this issue has not yet been addressed, it is referred to the 
RO for appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  




REMAND

Service Connection For Hepatitis C

At the September 2006 Travel Board hearing, the veteran 
testified that he was hospitalized at the Brooklyn VA Medical 
Center (VAMC) for hepatitis in September 1970, shortly after 
separation from service, and that he currently receives 
treatment for this disorder at the same medical facility.  
T. at 15, 18, 21.  None of these clearly pertinent post-
service medical records, if still available, are contained in 
the veteran's claims folder.  Thus, a remand of his 
hepatitis C claim is necessary in order to obtain these 
records.  

Furthermore, in an April 2003 statement, the veteran reported 
that his in-service risk factors for hepatitis C include 
multiple sexual partners, use of pneumatic syringe-guns by 
multiple persons, and heavy combat situations which involved 
carrying many dead and wounded marines who bled heavily into 
his mouth, eyes, face, and nose.  In such circumstances, the 
veteran reported that he "could not help but swallow [the 
blood]."  The veteran has also asserted that he did not use 
heroin until after he returned home from military service 
and, even then, did not take the drug for more than six 
months.  See, e.g., T. at 15-16, 22-23.  

Service medical records are negative for complaints of, 
treatment for, or findings of hepatitis C (which is not 
surprising given that this condition was not diagnosable 
until many years following the veteran's separation from 
service).  According to relevant medical reports included in 
the claims folder, although hepatitis was suspected as early 
as April 1971, treatment for hepatitis C in particular was 
not shown until September 1997.  A private medical report 
dated in that month shows that the veteran had hepatitis C 
which was active and contagious.  Post-service medical 
records confirm the veteran's history of drug abuse.  

Significantly, however, a DD Form 214, Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD 214), 
indicates that the veteran was awarded the Combat Action 
Ribbon, which is indicative of combat service.  According to 
this document, the veteran served on active military duty 
from February 1967 to April 1970, and during that time he had 
over one year and three months of foreign and/or sea service.  
In view of the veteran's current diagnosis, his confirmed 
participation in combat, and his report that he was exposed 
to the blood of wounded and dead fellow servicemen when he 
carried their bodies during combat, a remand is required in 
order to conduct a VA compensation examination in order to 
determine the nature, extent, and etiology of his currently 
diagnosed hepatitis C.  See 38 U.S.C.A. § 5103A(d) (West 
2002);38 C.F.R. § 3.159(c)(4) (2007).  

Service Connection For Asthma, On A Direct Basis And As 
Secondary To The Service-Connected PTSD

The veteran asserts that he was treated for an asthmatic 
attack during service in October 1969.  See, e.g., T. at 19.  
According to the veteran's recent testimony, when he had 
trouble breathing and experienced pain and tightness in his 
right lung during service, he was taken to a hospital where 
X-rays showed "some kind of bacterial infection in . . . 
[his] right lung."  Although he was given antibiotics for 
approximately two weeks, he maintains that he has "never 
breath[ed] the same" and has had "trouble breathing or 
exercising" since that time.  T. at 19.  

According to the service medical records, the veteran was 
hospitalized for four days in June 1968 for treatment for 
hives which had been recurring for the past 20 months (since 
October 1966).  The hospitalization report indicates that, 
approximately three weeks prior to the onset of hives in late 
June 1968, the veteran had been given a course of oral 
penicillin for bronchitis.  The remainder of the service 
medical records, including the March 1970 separation 
examination, are negative for complaints of, treatment for, 
or findings of a respiratory disorder.  

Private post service medical records reflect treatment for 
asthmatic bronchitis in July 1997 and December 2001.  
According to the July 1997 report, the veteran has a history 
of asthma.  

In view of the veteran's in-service treatment for bronchitis, 
the post-service medical care for asthmatic bronchitis, and 
the post-service diagnosis of asthma, a remand is required in 
order to conduct a VA examination to determine the nature, 
extent, and etiology of any current asthma.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

In addition to claiming service connection for asthma on a 
direct basis, the veteran also asserts that the panic attacks 
he experiences as a result of his service-connected PTSD are 
exacerbating his asthma, and therefore service connection for 
asthma is also being sought on a secondary basis.  Hearing 
transcript (T.) at 20.  Although a March 2003 letter provided 
notification of the affect of the Veterans Claims Assistance 
Act of 2000 (VCAA) on his claim for service connection for 
asthma on a direct basis, no notice has been provided with 
respect to the secondary service connection claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
Accordingly, on remand, a corrective VCAA notice must be 
issued with respect to the asthma claim.  

Initial Increased Rating For Service-Connected PTSD

At an April 2003 VA PTSD examination, the veteran described a 
sleep disorder, frequent nightmares, emotional instability, 
intense anger, paranoia, irritability, interpersonal 
difficulties (including social isolation and getting into 
fights with others).  Although the examiner concluded that 
this symptomatology was severe, he also assigned a global 
assessment of functioning (GAF) score of 60, a score that 
corresponds with a moderate level of symptomatology.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (noting that a GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)).  

Furthermore, at the September 2006 Travel Board hearing, the 
veteran testified that his PTSD symptoms have worsened since 
the last examination conducted in April 2003.  T. at 14.  
Specifically, he described increasing irritability and anger, 
including getting into verbal and physical fights with people 
at work, increased pressure as a commercial freight porter 
and office manager at an airport, panic attacks two to three 
times a week, severe sleep disturbances, frequent 
hypervigilance, forgetfulness, intrusive thoughts and 
nightmares, distrustfulness, startle response, ritualistic 
behavior, and few close friends (except for servicemen who 
served with him in Vietnam).  T. at 4-14, 23.  

In light of the discrepancy in the April 2003 VA examiner's 
conclusion concerning the severity of the veteran's PTSD, as 
well as the veteran's complaints of increased psychiatric 
symptomatology since that last VA examination of his PTSD, 
the Board agrees with the veteran's representative that a 
remand is required in order to conduct a current VA 
examination of the PTSD condition.  

Also during the September 2006 hearing, the veteran testified 
that he is currently receiving medical care for his PTSD at 
the VAMC in Brooklyn, New York.  Such treatment records are 
not included in the claims folder.  A remand is therefore 
required in order to obtain these records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should issue a VCAA 
notification letter to the veteran that 
addresses his claim for service connection 
for asthma, both on a direct basis and as 
secondary to his service-connected PTSD.  

2.  The AOJ should obtain records of 
PTSD/mental health treatment that the 
veteran has received at the Brooklyn VAMC 
from January 2003 to the present.  
Additionally, the AOJ should attempt to 
obtain all hospitalization and treatment 
records related to treatment received for 
hepatitis and asthma at the Brooklyn VAMC 
from April 1970 to the present.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and etiology 
of his hepatitis C.  The claims folder 
must be made available to the examiner for 
review.  All indicated tests, if any, 
should be conducted.  All pertinent 
hepatitis C pathology, which is found on 
examination, should be noted in the report 
of the evaluation.  

The examiner also is requested to provide 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the veteran's 
current hepatitis C is etiologically 
related to an event, injury, or disease in 
service, including whether such a disorder 
is consistent with his purported exposure 
to the blood of fellow servicemen during 
combat situations in Vietnam.  A rationale 
should be provided for all opinions 
expressed.  

4.  The veteran also should be scheduled 
for a VA respiratory examination in order 
to determine the nature, extent, and 
etiology of his asthma.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, if any, should be 
conducted.  All pertinent respiratory 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  

The examiner also is requested to provide 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that 

(a) any asthma diagnosed on 
examination is etiologically related 
to an event, injury, or disease in 
service, including the in-service 
episode of treatment for bronchitis in 
early June 1968; and

(b) any diagnosed asthma is 
secondarily related to, or being 
aggravated by, panic attacks that are 
related to the service-connected PTSD.  

A rationale should be provided for all 
opinions expressed.  

5.  The veteran should be scheduled for a 
VA mental disorders examination in order 
to determine the current nature and extent 
of his service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review.  Any testing deemed 
necessary, if any, should be performed.  
As part of the examination, the examiner 
is requested to provide an opinion as to 
the appropriateness of the GAF score 
assigned at the time of the April 2003 VA 
PTSD examination.  In addition, the 
examiner is requested to assign a current 
GAF score.  

6.  Following the completion of the above 
development, the AOJ should re-adjudicate 
the issues on appeal.  With respect to the 
claim for service connection for 
hepatitis C, the AOJ should specifically 
consider whether 38 U.S.C. § 1154(b) is 
applicable due to the veteran's combat 
service.  As to the claim for service 
connection for asthma, both the direct and 
secondary service connection theories 
should be addressed.  

If the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal, as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



